No. 04-92-00178-CR

Cornell Jackie DRUMMER,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 92-CR-1231
Honorable Susan Reed, Judge Presiding

PER CURIAM


Sitting:	Alma L. López, Justice

		Catherine Stone, Justice

		Paul W. Green, Justice


Delivered and Filed:	October 28, 1998


MOTION TO STAY APPELLATE PROCESS AND TO REMOVE APPELLATE COUNSEL
DISMISSED FOR LACK OF JURISDICTION

	Appellant was sentenced in the above-numbered cause on March 27, 1992.  This court
affirmed appellant's conviction in an opinion issued on January 27, 1993.  In August 1997, appellant
filed an application for a post-conviction writ of habeas corpus pursuant to Article 11.07 of the Texas
Code of Criminal Procedure, claiming that his appellate attorney deprived him of the opportunity
to file a petition for discretionary review.  On May 20, 1998, the Court of Criminal Appeals granted
appellant an out-of-time petition for discretionary review, allowing him to file a petition in this court
within thirty (30) days from the issuance of the Court of Criminal Appeals' mandate.  The Court of
Criminal Appeals' mandate issued June 5, 199; thus, appellant's petition for discretionary review
was due in this court by July 6, 1998.  The Court of Criminal Appeals granted a motion for extension
of time to file appellant's petition, extending the filing deadline to September 1, 1998.  Failing to
meet this deadline, on September 3, 1998, appellant requested another extension of time to file his
petition which was denied by the Court of Criminal Appeals.  A subsequent motion was also denied.

	Appellant has now filed in this court a motion to stay the appellate process in which he asks
this court to stay his filing deadlines and formally remove his newly appointed counsel from
representing him in this matter.  We construe this motion as a motion for extension of time to file
his petition for discretionary review.  Although the petition for discretionary review was to be filed
in this court, this court does not control matters related to the petition.  Matters concerning timelines
are properly directed to the Court of Criminal Appeals.  See  Tex. R. App. P. 68.2 (c) (explaining that
Court of Criminal Appeals determines whether extensions of time to file petition for discretionary
review will be granted).  Likewise, any complaint regarding appellate counsel would be properly
addressed to the Court of Criminal Appeals.  Accordingly, appellant's motion is dismissed for want
of jurisdiction.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions